
	

115 S1126 IS: Securing the Border and Protecting Our Communities Act
U.S. Senate
2017-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1126
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2017
			Mr. Strange (for himself and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To prohibit certain Federal funds from being available to sanctuary jurisdictions that refuse to
			 cooperate with the Federal Government on immigration matters or retaliate
			 against border security contractors, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Securing the Border and Protecting Our Communities Act.
 2.Sanctuary jurisdiction definedIn this Act, the term sanctuary jurisdiction means a State or any political subdivision of a State that the Attorney General determines has in effect a statute, ordinance, policy, or practice that—
 (1)is in violation of subsection (a) or (b) of section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373);
 (2)prohibits any government entity or official from complying with a detainer that has been lawfully issued or a request to notify about the release of an alien that has been made by the Department of Homeland Security in accordance with section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226 and 1357); or
 (3)restricts the ability of a person to bid for, or be awarded, a contract or otherwise retaliates against a person that assists in construction, including the provision of materials, labor, or architectural or design services, relating to an activity carried out pursuant to the Secure Fence Act of 2006 (Public Law 109–367; 120 Stat. 2638) or any amendment made by that Act.
			3.Sanctuary jurisdictions ineligibility for certain Federal funds
 (a)In generalNo sanctuary jurisdiction may be allocated or receive any Federal infrastructure or transportation funds authorized under—
 (1)the Transportation Investment Generating Economic Recovery (TIGER) discretionary grant program; (2)the Fostering Advancements in Shipping and Transportation for the Long-Term Achievement of National Efficiencies (FASTLANE) grant program carried out pursuant to section 117 of title 23, United States Code; or
 (3)the surface transportation block grant program carried out pursuant to section 133 of title 23, United States Code.
 (b)Reallocation of fundsNotwithstanding any other provision of law, any Federal infrastructure or transportation funds not allocated to a sanctuary jurisdiction pursuant to subsection (a) shall be made available for activities carried out under the Secure Fence Act of 2006 (Public Law 109–367; 120 Stat. 2638) or any amendment made by that Act.
			
